Citation Nr: 1230604	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active duty service from October 1977 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  

Following certification of this appeal by the RO in July 2012, the Board received in August 2012 a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) from the Veteran granting a power-of-attorney to the New York State Division of Veterans' Affairs.  See 38 C.F.R. § 20.1304 (2011).  

Additionally, in a May 2009 rating decision, the RO denied service connection for pseudofolliculitis barbae and for hypertension.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case (SOC) in July 2011.  Further review of the claims folder does not reflect a perfection of an appeal as to these issues.  As such, the claims for service connection for pseudofolliculitis barbae and for hypertension are not in appellate status.  

As will be discussed in further detail below, this appeal is being REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

By way of history, in an October 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  While an attempt was made to schedule the Veteran for a hearing, it appears the hearing ultimately scheduled was a teleconference hearing between the Veteran (who would be located at the VA Medical Center in Albany, New York) and RO personnel (who would be located at the RO).  In November 2011, the Veteran notified the RO that he would be unable to attend that hearing.  

Thereafter, in a June 2012 statement, the Veteran requested a hearing before a VLJ sitting at the RO.  Later in the same month, the RO asked the Veteran whether he would desire an in-person hearing before a VLJ at the RO or a hearing before a VLJ via videoconferencing.  The Veteran failed to respond, and the RO did not schedule the Veteran for his requested in-person hearing before a VLJ.  

Thereafter, following certification of this appeal by the RO, the Board received in August 2012 a statement (VA Form 21-4138) in which the Veteran expressed his desire for a hearing before a VLJ via videoconferencing.  In that document, the Veteran explained that he was not certain whether he had previously asked for an in-person hearing before a VLJ or a teleconference hearing but that, if a hearing had not already been scheduled, he would prefer a teleconference hearing.  

A complete and thorough review of the claims folder indicates that the Veteran has not been accorded his requested videoconference hearing before a VLJ.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a VLJ.  The Veteran should be notified in writing (at his latest address of record) of the date, time, and location of the hearing.  [The Veteran's newly-appointed representative should have the opportunity to review the Veteran's claims file prior to the hearing.]  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


